             Case 5:19-cv-00312 Document 1 Filed 03/26/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JOHNNIE MORENO,                              §
                                             §
PLAINTIFF                                    §
                                             §
                                             §
v.                                           §                      CA NO. 5:19-cv-312
                                             §
ROBERT HALF INTERNATIONAL,                   §
INC.,                                        §
                                             §
DEFENDANT                                    §

                          PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Johnnie Moreno sues Defendant Robert Half International, Inc. (“Defendant”) and

in support thereof would show as follows:

                            I.      PRELIMINARY STATEMENT

1.1     This is an action for failure to pay overtime brought under the Fair Labor Standards Act

(“FLSA”).

1.2     Defendant Robert Half International, Inc. is a personnel placement firm with its principle

office in Menlo Park, California.

1.3     Robert Half International, Inc. (“Robert Half” or “Defendant”) hired Plaintiff Johnnie

Moreno to perform work as a consultant to San Antonio’s public utility, CPS Energy.

1.4     Robert Half paid Mr. Moreno on an hourly basis.

1.5     Mr. Moreno was a non-exempt employee.

1.6     Mr. Moreno was entitled to overtime premiums for every hour he worked over forty per

week.

1.7     Mr. Moreno worked more than forty hours almost every single week of his employment
              Case 5:19-cv-00312 Document 1 Filed 03/26/19 Page 2 of 6



with Robert Half.

1.8     Robert Half was aware of the hours Mr. Moreno worked.

1.9     Indeed, Robert Half had Mr. Moreno record all hours he worked.

1.10    However, Robert Half never paid overtime premiums to Mr. Moreno for any hours worked

over forty per week. This was in spite of the fact that Mr. Moreno on multiple occasions

complained about Robert Half’s failure to pay him overtime.

1.11    During the three years prior to the filing of this Complaint, Robert Half International, Inc.

willfully committed violations of the FLSA by failing to pay Mr. Moreno overtime compensation

for all hours worked.

                               II.     JURISDICTION AND VENUE

2.1     The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this civil action

arises under the Constitution, laws, or treaties of the United States; specifically, the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”). Jurisdiction is further

conferred on this Court by 29 U.S.C. § 216(b) and by the provisions of 28 U.S.C. § 1337.

2.2     The Court has personal jurisdiction over Defendant because it conducts business in Texas

and has entered into relationships with Johnnie Moreno in Texas, and committed actions in this

judicial district that give rise to this cause of action.

2.3     Venue is proper in this Judicial District as a substantial part of the events or omissions

giving rise to the claims herein occurred in this District.

                                           III.     PARTIES

A.      Plaintiff

3.1     Johnnie Moreno is an individual residing in Texas.




                                                     2
              Case 5:19-cv-00312 Document 1 Filed 03/26/19 Page 3 of 6



B.      Defendant

3.2     Defendant Robert Half International, Inc. is a foreign corporation with its primary place of

business in Menlo Park, California. Defendant may be served by serving its registered agent for

service of process, CT Corporation System, 1999 Bryan St., Suite 900, Dallas Texas 75201.

3.3     Defendant Robert Half International, Inc. was an employer of Mr. Moreno as defined by

29 U.S.C. §203(d).

                                     IV.     FLSA COVERAGE

4.1     For purposes of this action, the “relevant period” is defined as such period commencing on

the date that is three years prior to the filing of this action, and continuing thereafter.

4.2     At all relevant times, Defendant was, and continues to be, an “employer” engaged in

interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. § 203.

4.3     At all relevant times, Defendant employed “employees,” including Johnnie Moreno, within

the meaning of the FLSA, 29 U.S.C. § 203.

4.4     At all relevant times, Defendant employed two or more persons in interstate commerce.

4.5     At all relevant times, Defendant has been an “enterprise” engaged in commerce as defined

in 29 U.S.C. § 203.

4.6     At all relevant times, Defendant has been subject to the requirements of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

                                V.      FACTUAL ALLEGATIONS

5.1     Defendant is a personnel agency operating out of California. Defendant employed Johnnie

Moreno as an hourly, non-exempt consultant. Specifically, Mr. Moreno was responsible for

escorting cell phone providers through all the secured cell phone towers in CPS Energy’s system.




                                                   3
             Case 5:19-cv-00312 Document 1 Filed 03/26/19 Page 4 of 6



He would ensure the cell phone providers were working safely, and would also make sure the

providers complied with CPS Energy’s rules and regulations.

5.2    Defendant employed Johnnie Moreno during the three-year period preceding the filing of

this Complaint. Specifically, Mr. Moreno worked for Defendant from March 2015 through the

present.

5.3    Defendant consistently failed to pay Mr. Moreno overtime premiums for all hours worked,

in spite of the fact that Mr. Moreno consistently worked much more than forty hours per week.

5.4    Defendant maintained control, oversight, and direction over its operations, including

employment practices.

5.5    Defendant maintained and exercised the power to hire, fire, and discipline Johnnie Moreno

during his employment with Defendant.

5.6    Johnnie Moreno was required to comply with Defendant’s policies and procedures in

performing his work during his employment with Defendant.

5.7    Defendant independently exercised control over the work performed by Johnnie Moreno.

5.8    Defendant is responsible for running the day-to-day operations of its business.

5.9    Defendant determined the wages to be paid to Johnnie Moreno.

5.10   Defendant determined the work to be performed by Johnnie Moreno.

5.11   Defendant determined Johnnie Moreno’s hours.

5.12   Defendant determined Johnnie Moreno’s conditions of employment.

5.13   Defendant maintained employment records on Johnnie Moreno.

5.14   Defendant possessed and, in fact, exercised the power to hire, fire and discipline Johnnie

Moreno.

5.15   While employed as a consultant for Defendant, Mr. Dominguez’ primary job duty was not




                                                4
                Case 5:19-cv-00312 Document 1 Filed 03/26/19 Page 5 of 6



the performance of work directly related to Defendant’s management or general business

operations, or those of its customers.

5.16   While employed as a consultant for Defendant, Mr. Dominguez’ primary job duty did not

include the exercise of discretion and independent judgment with respect to matters of

significance.

5.17   While employed as a consultant for Defendant, Mr. Dominguez did not direct the work of

two or more employees at any time during his employment.

5.18   While employed as a consultant for Defendant, Mr. Dominguez did not have the authority

to hire or fire other employees, and his suggestions and recommendations as to the hiring, firing,

advancement, promotion, or any other change of status of other employees were not given

particular weight.

                                   VI.    CAUSE OF ACTION

                Violation of the FLSA for Failure to Pay Overtime Compensation

6.1    Each and every allegation contained in the foregoing paragraphs is re-alleged as if fully set

forth herein.

6.2    Defendant has violated 29 U.S.C. § 201 et seq. by failing to pay Johnnie Moreno overtime

premiums for all hours worked over forty per week during his employment.

6.3    No excuse, legal justification or exemption excuses Defendant’s failure to pay Johnnie

Moreno overtime premiums for all hours worked over forty per week.

6.4    Defendant has failed to make a good faith effort to comply with the FLSA. Instead, it

knowingly, willfully, or with reckless disregard carried out its illegal pattern or practice regarding

overtime compensation.

6.5    Johnnie Moreno seeks all unpaid overtime premiums, and an additional amount as




                                                  5
              Case 5:19-cv-00312 Document 1 Filed 03/26/19 Page 6 of 6



liquidated damages, as well as reasonable attorney’s fees, costs, and litigation expenses, including

expert witness fees, as provided by 29 U.S.C. § 216(b), along with pre- and post-judgment interest

at the highest rate allowed by law.

                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Johnnie Moreno respectfully prays

that Defendant Robert Half International, Inc. be cited to appear, and that, upon trial of this matter,

Johnnie Moreno recover the following against Defendant Robert Half International, Inc.:

       a.      Actual damages for the full amount of Johnnie Moreno’s unpaid overtime
               compensation under the FLSA;

       b.      Liquidated damages in an amount equal to Johnnie Moreno’s unpaid overtime
               compensation under the FLSA;

       c.      Reasonable attorney’s fees, costs and expenses of this action, including expert
               witness costs, as provided by the FLSA;

       d.      Pre-judgment and post-judgment interest at the highest rates allowed by law; and

       e.      Such other and further relief, at law or in equity, as this Honorable Court may find
               proper.

                                       Respectfully submitted,


                                       /s/ Douglas B. Welmaker
                                       Douglas B. Welmaker
                                       Attorney-in-Charge
                                       State Bar No. 00788641
                                       Moreland Verrett, PC
                                       2901 Bee Cave Rd, Box L
                                       Austin, Texas 78746
                                       Phone: (512) 782-0567
                                       Fax: (512) 782-0605
                                       Email: doug@morelandlaw.com


                                       ATTORNEY FOR PLAINTIFF




                                                  6
